Citation Nr: 9927368	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to a compensable disability evaluation for 
right knee pain syndrome.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active duty from May 1997 to August 1997.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent, established service connection for right knee pain 
syndrome; assigned a noncompensable evaluation for that 
disability; determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a left knee disorder; and denied the claim.  

The authority to remand rests with Robinette v. Brown, 8 Vet. 
App. 69 (1995); Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996), concerning completion of applications 
and "fair process holdings." 


REMAND

The veteran advances on appeal that her claims may not be 
properly adjudicate without the clinical findings of Joseph 
Bennett, M.D.  Clinical documentation from Dr. Bennett has 
not been incorporated into the record and the veteran has not 
provided any details about Dr. Bennett's treatment.  The 
Board observes that the veteran's substantive appeal neither 
indicates that the appeal is being perfected as to all the 
issues addressed by the statement of the case nor 
specifically identifies the issues appealed.  The substantive 
appeal does not set out specific arguments relating to errors 
of fact or law allegedly made by the RO.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should request that the 
veteran forward copies of all relevant 
clinical documentation from Joseph 
Bennett, M.D., for incorporation into the 
record.  

2.  The RO should then issue a Statement 
of the Case to the veteran which 
discusses the provisions of 38 
C.F.R§§ 20.202, 20.203 (1998).  The Board 
specifically reserves the right to 
dismiss any issue that does not have an 
adequate substantive appeal.  

3.  The veteran is placed on notice that 
she has a duty to submit evidence of a 
well-grounded claim for service 
connection for a left knee disorder.  
Such evidence should consist of evidence 
of the current disability and competent 
evidence linking the disability to active 
duty.  If the veteran's believes that 
there is relevant outstanding evidence, 
she must forward such evidence for 
incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


